DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,871,559. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 21, U.S. Patent No. 10,871,559 discloses  in claim 1, a system comprising: a transmitter configured to: access data generated while operating in a first mode; and perform a beamforming training procedure that omits one or more sectors identified by the data.
As far as the access data, the data received when the transmitter performed the scanning, will be the access data. It would have been obvious that ordinary workers skilled in the art would find reasons, suggestions or motivations to understand that access data is known to be any data received by the transmitter. 


Regarding claim 22, U.S. Patent No. 10,871,559 discloses in claim 1, a system wherein the data identifies one or more obstacles in an environment that corresponds to the one or more sectors.
Regarding claim 23, U.S. Patent No. 10,871,559 discloses in claim 1, 2, a system, wherein when operating in the first mode, the transmitter is configured to generate radio frequency signals in a scanning pattern to map the environment.
Regarding claim 24, U.S. Patent No. 10,871,559 discloses in claim 3, 4, a system, wherein the transmitter is further configured to transmit video data to a receiver that includes a rendering of at least one of the one or more obstacles.
Regarding claim 25, U.S. Patent No. 10,871,559 discloses in claim 3, a system, wherein the transmitter is further configured to: determine an optimal antenna sector from the data; and send video data to a receiver via the optimal antenna sector.
Regarding claim 26, U.S. Patent No. 10,871,559 discloses in claim 2, a system, wherein the data is generated based at least in part on reflected radio frequency signals.
Regarding claim 27, U.S. Patent No. 10,871,559 discloses in claim 2, a system, wherein the system is configured to process the reflected radio frequency signals to generate a map of an environment of the transmitter.
Regarding claim 28, U.S. Patent No. 10,871,559 discloses in claim 1, a system, wherein the transmitter is configured to generate a three-dimensional map of an environment of the transmitter while simultaneously sending video data to a receiver.


Regarding claim 30, U.S. Patent No. 10,871,559 discloses in claim 8, a system, wherein the data identifies one or more obstacles in an environment that corresponds to the one or more sectors.
Regarding claim 31, U.S. Patent No. 10,871,559 discloses in claim 10, a system, wherein during the first mode of operation, the method comprises generating, by the transmitter, radio frequency signals in a scanning pattern to map the environment.
Regarding claim 32, U.S. Patent No. 10,871,559 discloses in claim 13, a system, further comprising transmitting, by the transmitter, video data to a receiver that includes a rendering of at least one of the one or more obstacles.
Regarding claim 33, U.S. Patent No. 10,871,559 discloses a system, further comprising: determining an optimal antenna sector from the data; and sending video data to a receiver via the optimal antenna sector.
Regarding claim 34, U.S. Patent No. 10,871,559 discloses in claim 9, a system, wherein the data is generated based at least in part on reflected radio frequency signals.
Regarding claim 35, U.S. Patent No. 10,871,559 discloses in claim 9, a system, further comprising processing the reflected radio frequency signals to generate a map of an environment of the transmitter.


Regarding claim 37, U.S. Patent No. 10,871,559 discloses in claim 15, a system, comprising: a processor; a memory; and a radio frequency (RF) transceiver module; wherein the apparatus is configured to: access data generated while operating in a first mode; and perform a beamforming training procedure that omits one or more sectors identified by the data.
Regarding claim 38, U.S. Patent No. 10,871,559 discloses in claim 17, a system, wherein the data identifies one or more obstacles in an environment that may interfere with the beamforming training procedure.
Regarding claim 39, U.S. Patent No. 10,871,559 discloses in claim 15, a system, wherein the first mode comprises generating radio frequency signals in a scanning pattern to map the environment.
Regarding claim 40, U.S. Patent No. 10,871,559 discloses in claim 19, a system, wherein the apparatus is configured to render a three-dimensional virtual reality environment that includes a visual representation of an object in at least one of the one or more sectors.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation: “access data” is not found in the found in the specification. For purpose of examination, the Examiner will consider access data as merely data generated by the transmitter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallison US 2018/0095542 in view of Bolotin US2019/0044596.
Regarding claim 21, Mallison shows in fig.1-9, a system comprising: a transmitter (108) configured to: access data (by transmitter 108) [0006, 0007, 0062] generated while operating in a first mode [0062]; and perform a beamforming training procedure that omits one or more sectors identified by the data.
Mallison differs from the claimed invention because he does not explicitly disclose a system that performs a beamforming training procedure that omits one or more sectors identified by the data.
Bolotina discloses (0156) a system that perform a beamforming training procedure that omits one or more sectors identified by the data.
Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the 
Regarding claim 22, Mallison in view of Bolotina shows in fig.1-9, a system wherein the data identifies one or more obstacles (104 receives data that identifies sectors)[0037] in an environment that corresponds to the one or more sectors.
Regarding claim 23, Mallison in view of Bolotina shows in fig.1-9, a system wherein when operating in the first mode, the transmitter (108) is configured to generate radio frequency signals in a scanning pattern to map the environment [0006, 0007, 0062] (104 comprises a receiver to receive video data interaction captured by 108 simultaneously, were 104 allow to user to interact with the objects virtually).
Regarding claim 24, Mallison in view of Bolotina shows in fig.1-9, a system wherein the transmitter (108) is further configured to transmit video data to a receiver (104) that includes a rendering of at least one of the one or more obstacles.
Bolotina discloses (0156) a system that renders at least one of the one or more obstacles.
 Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the device of Mallison because it will provide technical benefits, for example, at least in terms of power consumption, medium usage and/or time duration (0156).



Regarding claim 26, Mallison in view of Bolotina shows in fig.1-9, a system wherein the data is generated based (by transmitter 108) at least in part on reflected radio frequency signals [0052](108 comprises a radar performing the action claimed).
Regarding claim 27, Mallison in view of Bolotina shows in fig.1-9, a system wherein the system is configured to process the reflected radio frequency signals (send by 108 and received by 104) to generate a map of an environment of the transmitter [0062].
Regarding claim 28, Mallison in view of Bolotina shows in fig.1-9, a system wherein the transmitter (108) is configured to generate a three-dimensional map (data is rendered to a HMD 104 and the content is immersed in 3D dimension interactive content)[0047] of an environment of the transmitter (108) while simultaneously sending video data to a receiver (104 comprises a receiver to receive video data interaction captured by 108 simultaneously, were 104 allow to user to interact with the objects virtually).
Regarding claim 29, Mallison shows in fig.1-9, a method comprising: accessing, by a transmitter (108), data generated during a first mode of operation of the transmitter (108).

Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the device of Mallison because it will provide technical benefits, for example, at least in terms of power consumption, medium usage and/or time duration (0156).
Regarding claim 30, Mallison in view of Bolotina shows in fig.1-9, a method wherein the data identifies (send by transmitter 108) one or more obstacles (in an environment that corresponds to the one or more sectors (104 comprises a receiver to receive video data interaction captured by 108 simultaneously, were 104 allow to user to interact with the objects virtually).
Regarding claim 31, Mallison in view of Bolotina shows in fig.1-9, a method wherein during the first mode of operation (where 108 sends the signal), the method comprises generating, by the transmitter (108), radio frequency signals in a scanning pattern to map the environment [0062].
Regarding claim 32, Mallison in view of Bolotina shows in fig.1-9, a method  further comprising transmitting, by the transmitter (108), video data to a receiver that includes a rendering of at least one of the one or more obstacles.
Bolotina discloses (0156) a system that renders at least one of the one or more obstacles.
 Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the 
Regarding claim 33, Mallison in view of Bolotina shows in fig.1-9, a method wherein the transmitter (108) is further configured to: determine an optimal antenna sector from the data (received by 104); and send video data to a receiver (104) via the optimal antenna sector ([0063] discloses that a map of the area, objects are identified, markers are identified and objects could be selected based on the line of sight of the user and could be adjusted, optimal sectors will be therefore determined). 
Regarding claim 34, Mallison in view of Bolotina shows in fig.1-9, a method wherein the data is generated based (by transmitter 108) at least in part on reflected radio frequency signals [0052](108 comprises a radar performing the action claimed).
Regarding claim 35, Mallison in view of Bolotina shows in fig.1-9, a method wherein the system is configured to process the reflected radio frequency signals (send by 108 and received by 104) to generate a map of an environment of the transmitter [0062].
Regarding claim 36, Mallison in view of Bolotina shows in fig.1-9, a method wherein the transmitter (108) is configured to generate a three-dimensional map (data is rendered to a HMD 104 and the content is immersed in 3D dimension interactive content)[0047] of an environment of the transmitter (108) while simultaneously sending video data to a receiver (104 comprises a receiver to receive video data interaction captured by 108 simultaneously, were 104 allow to user to interact with the objects virtually).

Bolotina discloses (0156) discloses a system that performs a beamforming training procedure that omits one or more sectors identified by the data.
Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the device of Mallison because it will provide technical benefits, for example, at least in terms of power consumption, medium usage and/or time duration (0156).
Regarding claim 38, Mallison in view of Bolotina shows in fig.1-9, an apparatus wherein the data identifies one or more obstacles (gathered from 108) in an environment that may interfere with the beamforming training procedure.
Bolotina discloses (0156) discloses a beamforming training procedure that omits one or more sectors identified by the data.
Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the device of Mallison because it will provide technical benefits, for example, at least in terms of power consumption, medium usage and/or time duration (0156).



Regarding claim 40, Mallison in view of Bolotina shows in fig.1-9, an apparatus wherein the apparatus is configured to render a three-dimensional virtual reality environment (data is rendered to a HMD 104 and the content is immersed in 3D dimension interactive content) [0047] that includes a visual representation of an object in at least one of the one or more sectors.
Bolotina discloses (0156) a system that renders at least one of the one or more obstacles.
 Bolotina is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Mallison. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Bolotina in the device of Mallison because it will provide technical benefits, for example, at least in terms of power consumption, medium usage and/or time duration (0156).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813